       Case 2:18-cv-09424-EEF-JCW Document 1 Filed 10/11/18 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

BEVERLY JENKINS                               :        CIVIL ACTION NO.:_____________

VERSUS                                        :        JUDGE: ________________________

TRAVELERS CASUALTY AND          :                      MAGISTRATE:___________________
SURETY COMPANY OF AMERICA,
CT TRANSPORTATION, LLC,         :                      JURY TRIAL REQUESTED
COASTAL TRANSPORT LOGISTICS,
LLC, LARRY SMITH AKA L.C. SMITH
AND STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY

                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that CT TRANSPORTATION, LLC, COASTAL

TRANSPORT LOGISTICS, LLC, L.C. SMITH, ACE AMERICAN INSURANCE COMPANY,

and TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA, Defendants in

that certain proceeding entitled “Beverly Jenkins, et al. v. Travelers Casualty and Surety

Company of America, et al.” bearing Docket Number 2018-6085, Division C-10, filed in the

Civil District Court in and for the Parish of Orleans, State of Louisiana, hereby file this Notice of

Removal and remove this action to the United States District Court for the Eastern District of

Louisiana, under 28 U.S.C.A. §1441 et seq.

       A copy of this Notice of Removal is being served upon Huntleigh Gilbard as counsel for

plaintiff, Beverly Jenkins, and a copy of this Notice of Removal is being filed with the Clerk of

Court for the Parish of Orleans, State of Louisiana in conformity with 28 U.S.C. § 1446(d). In

addition, pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders in

Defendants’ possession are attached hereto as Exhibit A.

         Defendants respectfully submit that the grounds for removal of the action are as follows:

                                                  I.
       Case 2:18-cv-09424-EEF-JCW Document 1 Filed 10/11/18 Page 2 of 7



       On June 20, 2018, a Petition for Damages entitled “Beverly Jenkins v. Travelers Casualty

and Surety Company of America, et al” bearing Docket Number 2018-6085, Division C-10, was

filed in the Civil District Court in and for the Parish of Orleans, State of Louisiana, which State

court is within the jurisdiction of the United States District Court, Eastern District of Louisiana.

On July 30, 2018, Plaintiff filed a First Supplemental and Amended Petition adding as a

defendant Ace American Insurance Company.

                                                II.

       Plaintiff set forth a claim for damages arising out of a personal injury which allegedly

occurred on August 15, 2017, on I-10 east bound in Orleans Parish, Louisiana. Named as

defendants in this matter are CT TRANSPORTATION, LLC, COASTAL TRANSPORT

LOGISTICS, LLC, LARRY SMITH AKA L.C. SMITH, STATE FARM MUTUAL

AUTOMOBILE INSURANCE COMPANY, TRAVELERS CASUALTY AND SURETY

COMPANY OF AMERICA, and ACE AMERICAN INSURANCE COMPANY.

                                                III.

       CT TRANSPORTATION, LLC was served with the Citation and Petition for Damages

on or about July 10, 2018. COASTAL TRANSPORT LOGISTICS, LLC was served with the

Citation and Petition for Damages on or about July 10, 2018. L.C. SMITH (erroneously named

as “Larry Smith AKA L.C. Smith”) was served with the Citation and Petition for Damages on or

about August 24, 2018. STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

was served with the Citation and Petition for Damages on or about July 18, 2018. TRAVELERS

CASUALTY AND SURETY COMPANY OF AMERICA was served with the Citation and

Petition for Damages on July 18, 2018. ACE AMERICAN INSURANCE COMPANY was

served with the First Supplemental and Amended Petition on August 24, 2018.
       Case 2:18-cv-09424-EEF-JCW Document 1 Filed 10/11/18 Page 3 of 7



                                                IV.

       CT Transportation, LLC, Coastal Transport Logistics, LLC, L.C. Smith, Ace American

Insurance Company, and Travelers Casualty and Surety Company of America all are joining in

the removal of this matter. Further, State Farm Mutual Automobile Insurance Company consents

to the removal of this action (See Exhibit B, State Farm’s consent to removal). Therefore, the

requirements of 28 U.S.C. §1446(b)(2)(A) are satisfied.

                                 DIVERSITY OF CITIZENSHIP

                                                 V.

       Plaintiff, Beverly Jenkins, asserts in the Petition that she is of the full age of majority and

a resident of Orleans Parish, Louisiana. Therefore, Beverly Jenkins is a citizen of Louisiana.

                                                VI.

       At the time of this action and at all times since, Defendant CT Transportation, LLC was

and has been a limited liability company composed of one sole member: Coastal Transport, Inc.

Coastal Transport, Inc. is a corporation incorporated in Georgia with its principal place of

business in Florida. Therefore, CT Transportation, LLC is a citizen of the States of Georgia and

Florida.

                                                VII.

       At the time of this action and at all times since, Defendant Coastal Transport Logistics,

LLC was and has been a limited liability company composed of one sole member: Coastal

Transport, Inc. Coastal Transport, Inc. is a corporation incorporated in Georgia with its principal

place of business in Florida. Therefore, Coastal Transport Logistics, LLC is a citizen of the

States of Georgia and Florida.

                                               VIII.
       Case 2:18-cv-09424-EEF-JCW Document 1 Filed 10/11/18 Page 4 of 7



        At the time of this action and at all times since, L.C. Smith was and has been a resident

and domiciliary of the State of Mississippi residing in Gulfport, Mississippi. As such, L.C. Smith

is a citizen of the State of Mississippi.

                                                 IX.

        At the time of this action and at all times since, State Farm Mutual Automobile Insurance

Company was and has been a corporation incorporated in the State of Illinois with its principal

place of business in Bloomington, Illinois. Therefore, State Farm Mutual Automobile Insurance

Company is a citizen of the State of Illinois.

                                                 X.

        At the time of this action and at all times since, ACE American Insurance Company was

and has been a corporation incorporated in the State of Pennsylvania with its principal place of

business in Philadelphia, Pennsylvania. Therefore, ACE American Insurance Company is a

citizen of the State of Pennsylvania.

                                                 XI.

        At the time of this action and at all times since, Travelers Casualty and Surety Company

of America was and has been a corporation incorporated in the State of Connecticut, with its

principal place of business in Hartford, Connecticut. Therefore, Travelers Casualty and Surety

Company of America is a citizen of the State of Connecticut.

                                                 XII.

        Accordingly, complete diversity of citizenship exists between Plaintiff, Beverly Jenkins,

and Defendants, CT Transportation, LLC, Coastal Transport Logistics, LLC, L.C. Smith, State

Farm Mutual Automobile Insurance Company, ACE American Insurance Company, and
         Case 2:18-cv-09424-EEF-JCW Document 1 Filed 10/11/18 Page 5 of 7



Travelers Casualty and Surety Company of America, as required for original jurisdiction to vest

in the United States District Court for the Eastern District of Louisiana under 28 U.S.C.A. §1332.

                                       AMOUNT IN CONTROVERSY

                                                         XIII.

         Plaintiff’s Petition for Damages does not specify the amount of damages allegedly

sustained as a result of the accident and thus, it is not evident from the face of the Petition that

the amount in controversy exceeds $75,000.00.

                                                         XIV.

         However, on September 14, 2018, counsel for Plaintiff made a settlement demand to

Defendants “in the amount of the policy limits” for the injuries allegedly sustained as a result of

this accident. (See settlement demand from Plaintiff’s counsel attached hereto as Exhibit C). The

limits for Defendants’ initial layer of coverage is $1,000,000.00, and therefore, Plaintiff’s

settlement demand is for $1,000,000.00.

                                                         XV.

         Further, attached to the settlement demand of September 14, 2018, Plaintiff’s counsel

included medical records and bills of Beverly Jenkins for treatment of injuries allegedly

sustained in the accident that is the subject of this litigation. Those records indicate that Beverly

Jenkins has had cervical and lumbar MRIs, and has been diagnosed with disc herniations at C5-

6, C6-7, L4-5, and L5-S1, all of which are allegedly related to the subject accident. Those

records also indicate that Beverly Jenkins has been recommended facet injections at C4-7 and

L4-S1. As such, Beverly Jenkins is still treating for injuries allegedly sustained in this accident. 1

                                                         XVI.

1
 For the sake of judicial efficiency, all of the medical records and bills that were attached to Plaintiff’s settlement
demand are not being attached to this Notice of Removal. However, if the Court would like to review those records
and bills, Defendants will gladly supplement this Notice of Removal and attach same.
       Case 2:18-cv-09424-EEF-JCW Document 1 Filed 10/11/18 Page 6 of 7



       Considering Plaintiff’s $1,000,000.00 settlement demand, the medical records that have

been provided thus far, and the recommendations for future medical treatment, it is reasonable to

conclude that the Beverly Jenkins’s alleged damages exceed $75,000.00 and that the amount in

controversy requirement of 28 U.S.C.A. §1332 is met.

                                                XVII.

       As Defendants first received notice that the amount in controversy exceeds $75,000.00 on

September 14, 2018, and this matter is being removed within thirty (30) days of Defendants’

receipt of same, this Notice of Removal is timely under 28 U.S.C.A §1446(b)(3).

                                               XVIII.

       Since there is complete diversity of citizenship between Plaintiffs and Defendants, and

because the amount in controversy exceeds $75,000.00, the United States District Court for the

Eastern District of Louisiana is vested with original jurisdiction over this action pursuant to 28

U.S.C.A. §1332 and 28 U.S.C.A. §1441, et seq.

                                                XIX.

       Pursuant to 28 U.S.C. § 1367, this Honorable Court has supplemental jurisdiction over

any and all claims, if any, for which it does not have original jurisdiction.

       WHEREFORE, Defendants, CT TRANSPORTATION, LLC, COASTAL TRANSPORT

LOGISTICS, LLC, L.C. SMITH, ACE AMERICAN INSURANCE COMPANY, and

TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICAN, pray that this Notice

of Removal be deemed good and sufficient and that the aforesaid “Petition for Damages” and

“First Supplemental and Amended Petition for Damages” be removed from the Civil District

Court for the Parish of Orleans, State of Louisiana to this Honorable Court for trial and

determination as provided by law, and that this Court enter such orders and issue such process as
       Case 2:18-cv-09424-EEF-JCW Document 1 Filed 10/11/18 Page 7 of 7



may be proper to bring before it copies of all records and proceedings in such civil action from

such state court, and thereupon proceed with the civil action as if it had been commenced

originally in this Honorable Court.


                                             Respectfully submitted,

                                             The Dill Firm, A.P.L.C.

                                             /s/ James M. Dill
                                      BY:    _________________________________
                                             JAMES M. DILL (Bar Roll #18868)
                                             G. AUSTIN LOVE (Bar Roll #36554)
                                             825 Lafayette Street
                                             Post Office Box 3324
                                             Lafayette, Louisiana 70502-3324
                                             Telephone: (337) 261-1408 Ext. 211
                                             Facsimile: (337) 261-9176
                                             ATTORNEY FOR CT TRANSPORTATION, LLC,
                                             COASTAL TRANSPORT LOGISTICS, LLC,
                                             L.C. SMITH, ACE AMERICAN INSURANCE
                                             COMPANY, AND TRAVELERS CASUALTY
                                             AND SURETY COMPANY OF AMERICA

                                        CERTIFICATE

       I HEREBY CERTIFY that a copy of the above and foregoing pleading has been served

upon counsel for all parties to this proceeding by mailing the same to each by first class United

States mail, properly addressed, postage prepaid, at the last known address.

       Lafayette, Louisiana, this 11th day of October, 2018.



                                    /s/ James M. Dill
                       ________________________________________
                                    JAMES M. DILL
